Citation Nr: 0102249	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation in accordance with 
38 U.S.C.A. § 1151 (West Supp. 2000) for the residuals of an 
allergic reaction resulting from treatment at a Department of 
Veterans Affairs (VA) facility in November 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran had active duty from February 1969 to October 
1973 and from January 1978 to June 1982.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
degenerative joint disease of various joints and tinnitus, 
and denied entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for the residuals of an allergic reaction 
resulting from VA treatment in November 1998.  The RO found 
that the claim of entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 was not well grounded.  The 
veteran submitted a notice of disagreement pertaining to the 
denials of service connection and the denial of disability 
compensation pursuant to 38 U.S.C.A. § 1151.

In an August 1999 rating decision the RO granted service 
connection for tinnitus, and the Board finds that this issue 
is no longer within its jurisdiction.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (a notice of disagreement 
ceases to be valid if the RO grants the benefit sought on 
appeal).  In August 1999 the RO issued a statement of the 
case that included the issues of entitlement to service 
connection for degenerative joint disease of multiple joints 
and entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151.  In the August 1999 statement that has 
been accepted as a substantive appeal, the veteran referred 
only to the denial of disability compensation pursuant to 
38 U.S.C.A. § 1151.  The Board finds, therefore, that the 
issue of entitlement to service connection for degenerative 
joint disease of multiple joints is not within its 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554 (1993) (the Board does not have jurisdiction 
in the absence of a timely filed substantive appeal); 
38 C.F.R. § 20.200 (2000).



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claim, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  For these reasons a remand is required.  

Compensation benefits shall be awarded for a "qualifying 
additional disability" in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability" the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West Supp. 2000).

The veteran was hospitalized in a VA medical center (MC) in 
November 1998 for complaints involving the right knee.  
During the hospitalization non-steroidal anti-inflammatory 
drugs and an antibiotic were administered for what was 
believed to be cellulitis or a possible septic knee.  The 
veteran developed acute renal failure following the treatment 
due to interstitial nephritis, which the physician found may 
have been caused by the use of the anti-inflammatory drugs 
and the antibiotic.  VA outpatient treatment records disclose 
that beginning in December 1998 the veteran sought treatment 
for recurrent swelling in various locations of the body, 
which was assessed as angioedema or serum sickness due to a 
severe allergic reaction to the antibiotic that was 
administered in November 1998.  The allergic reaction was 
treated with high dose steroids, and the veteran continued to 
experience recurrent angioedema if he received less than 10 
milligrams of prednisone per day.  

An April 1999 treatment record indicates that the veteran 
continue to have angioedema if the prednisone was reduced 
below a certain level, but the treating physician stated that 
the allergen causing the angioedema was not known.  The 
veteran had undergone an evaluation by a private 
allergist/immunologist in March 1999 on referral by the VA 
physician on a VA fee basis.  In August 1999, the veteran 
reported that he had been seeing Dr. Vaughn, a private 
allergy specialist, for angioedema.  The report of the 
allergy evaluation in March 1999 and the treatment records 
from Dr. Vaughn have not been associated with the claims 
folder.  

Subsequent to certification of the veteran's appeal to the 
Board, he submitted extensive VA treatment records through 
his Congressional representative.  The RO has not had the 
opportunity to review these records, some of which are 
duplicative of the evidence previously of record.  38 C.F.R. 
§ 19.31 (2000).

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997).  Prior to the 
revision to the statute, compensation benefits were payable 
if the veteran suffered an injury as the result of VA medical 
or surgical treatment and the injury resulted in additional 
disability that was not due to the continuance or natural 
progress of the disease or injury for which the treatment was 
authorized.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358.  Because the veteran's claim for compensation was 
filed after the effective date of the change in the law, the 
current law is applicable in determining his entitlement to 
compensation benefits.  VAOPGCPREC 40-97.

The August 1999 statement of the case indicates that the 
relevant law under which the veteran's claim was adjudicated 
was 38 C.F.R. § 3.358, the regulation that was applicable 
prior to the revision to the statute.  He was not provided 
the relevant statute, that being 38 U.S.C.A. § 1151 (West 
Supp. 2000).

As to regulations relating to claims filed after the 
effective date of the change in the statute, 38 C.F.R. 
§§ 3.361-3.363 were enacted in August 1998 to implement the 
changes to the statute.  Those regulations were rescinded in 
January 1999 on the basis that the regulations had not been 
properly implemented.  See 64 Fed. Reg.1131-1132 (January 8, 
1999).  As the state of the law now stands, the current 
version of 38 U.S.C.A. § 1151 must be relied upon in 
determining the veteran's entitlement to benefits.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any allergy-
related symptoms following the November 
1998 VA treatment.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the report of the March 1999 allergy 
evaluation, which was conducted on a VA 
fee basis, and the treatment records from 
the veteran's private allergist.  The RO 
should also obtain all VA treatment 
records from the VA medical facilities in 
Temple, Austin, and San Antonio, Texas, 
since May 1999.

3.  If the above-requested development is 
not sufficient to clearly describe the 
manifestations and etiology of the 
allergic reaction, if any, the RO should 
afford the veteran a VA allergy 
examination to determine the nature and 
extent of any manifestations of an 
allergic reaction resulting from the 
November 1998 medical treatment.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct the proper 
examination and, based on the results of 
the examination, review of the medical 
evidence in the claims file, and sound 
medical principles, provide an assessment 
of the current manifestations of an 
allergic reaction.  The examiner should 
also provide an opinion on whether it is 
at least as likely as not that the 
allergic reaction was caused by treatment 
administered by VA in November 1998.  If 
the examiner finds that the veteran 
currently manifests an allergic reaction 
resulting from the treatment administered 
by VA in November 1998, he/she should 
provide an opinion on whether those 
manifestations constitute a chronic 
disability or an acute reaction.

4.  If the above-requested development 
results in the finding that the veteran 
currently has a chronic disability 
resulting from the November 1998 VA 
treatment, the RO should obtain a medical 
opinion on whether the chronic disability 
is the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA health care 
providers, or an event not reasonably 
foreseeable when the treatment was 
administered.  The physician providing 
the opinion should include the complete 
rationale for his/her opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the examination and opinion, 
if obtained, are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
supplemental statement of the case should 
include the current version of 
38 U.S.C.A. § 1151 (West Supp. 2000).  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

